Case 18-66766-jwc       Doc 146     Filed 05/31/19 Entered 05/31/19 11:04:50                Desc Main
                                    Document     Page 1 of 6




   IT IS ORDERED as set forth below:



   Date: May 31, 2019
                                                          _________________________________

                                                                   Jeffery W. Cavender
                                                              U.S. Bankruptcy Court Judge

 ________________________________________________________________


                       IN THE UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION

 IN RE:                                               )       Case No. 18-66766-JWC
                                                      )
 BEAUTIFUL BROWS LLC,                                 )       Chapter 11
                                                      )
             Debtor.                                  )

                                              ORDER

        Before the Court for hearing on May 23, 2019 (the “Hearing”), came the Motion (A) for

Authority to Sell Assets Free and Clear of Liens, Claims, Encumbrances, and Interests; (B) to

Assume and Assign Certain Executory Contracts; and (C) to Establish Procedures With Respect

to Such Sale [Doc. No. 125] (the “Motion”). The Motion was filed by on behalf of the appointed

Chapter 11 Trustee S. Gregory Hays (the “Trustee”) on May 10, 2019 and seeks authority (i) to

sell substantially all of the Debtor’s remaining assets pursuant to 11 U.S.C. § 363(f), (ii) to assume

the Debtor’s unexpired lease agreements pursuant to 11 U.S.C. § 365(b) for the Debtor’s two

operating locations, and (iii) to assign the Debtor’s interest in the unexpired leases to the proposed

purchaser pursuant to 11 U.S.C. § 365(f). It appears to the Court that all creditors and parties in



11494408v1
Case 18-66766-jwc         Doc 146   Filed 05/31/19 Entered 05/31/19 11:04:50               Desc Main
                                    Document     Page 2 of 6


interest were given notice of the Motion and Hearing. Responses were filed by a secured creditor,

Ameris Bank, and both lessors of the Debtor’s operating locations, Simon Property Group, L.P.

(“Simon”) and CBL & Associates Management, Inc., as managing agent for Arbor Place II, LLC

(“CBL”). Counsel for Ameris Bank, Simon, and CBL appeared at the Hearing as well. At the

Hearing, several interested buyers appeared and an auction was held which resulted in a high bid

of $285,000, and the Court heard evidence regarding sale process and the proposed purchaser’s

intentions with the Debtor’s operating locations. Based on the Court’s findings as stated on the

record at the Hearing, the Court authorized Trustee to proceed with papering the proposed sale.

The Hearing was continued to May 30, 2019 (the “Continued Hearing”) to allow the winning

bidder time to provide Simon and CBL with information related to adequate assurance of future

performance. Counsel for Ameris Bank, Simon, and CBL all appeared at the Continued Hearing.

Based on the representations made by the parties at the Continued Hearing and as evidenced by

the signatures below, it appears that all remaining objections to the Motion have been resolved.

The Court having considered the Motion and all other pleadings and proceedings in this case; and

it appearing that the relief requested in the Motion is in the best interest of the Debtor, its estate,

its creditors, and all other parties in interest; and after due deliberation and sufficient cause

appearing, it is hereby

        ORDERED, that the Motion is GRANTED to allow the sale of the Debtor’s Personal

Property (as defined in Section 1.5 of the Asset Purchase Agreement), to Minal Patel and Magan

Patel (collectively, the “Buyer”) for $285,000.00 pursuant to 11 U.S.C. §§ 363(b) and (f), free and

clear of all liens, claims, encumbrances and interests with any valid and enforceable liens attaching

to the net sale proceeds with the same validity, priority, force and effect such liens had on the

Debtor’s Personal Property immediately prior to this sale, and subject to the rights, defenses, and




11494408v1
Case 18-66766-jwc        Doc 146         Filed 05/31/19 Entered 05/31/19 11:04:50        Desc Main
                                         Document     Page 3 of 6


objections, if any, of the Debtor and all interested parties with respect to any such asserted liens.

It is further

        ORDERED that the Trustee is authorized to pay Southeastern Business Intermediaries,

LLC (“Broker”) a six percent (6%) commission in the amount of $17,100.00. It is further

        ORDERED that the Trustee’s motion to assume and assign the Debtor’s lease with CBL

for a retail store at Arbor Place Mall in Douglasville, Georgia (the “CBL Lease”) is granted subject

to the following conditions:

        (a) Trustee shall make a payment to CBL in the amount of $34,962.37 as required by 11

             U.S.C. § 365(b)(1)(A) & (B) within five days of the closing of this sale;

        (b) Trustee shall assign the CBL Lease to Guru Hari Salon LLC concurrently with the

             closing of this sale; and

        (c) Minal Patel and Magan Patel shall each execute and deliver a personal guaranty to CBL

             within fourteen days of the closing of this sale. It is further

        ORDERED that the Trustee’s motion to assume and assign the Debtor’s lease with Simon

for a retail store at the Mall of Georgia in Buford, Georgia (the “Simon Lease”) is granted subject

to the following conditions:

        (a) Trustee shall make a payment to Simon in the amount of $22,067.62 as required by 11

             U.S.C. § 365(b)(1)(A) & (B) within five days of the closing of this sale;

        (b) Trustee shall assign the Simon Lease to Nilkanth Salon LLC (“Nilkanth”) concurrently

             with the closing of this sale, and Minal Patel shall execute, on behalf of Nilkanth, an

             amendment to the Simon Lease to reflect the assignment of the Simon Lease to

             Nilkanth.

        (c) Minal Patel, Magan Patel, and Hitesh Patel shall each execute and deliver a personal




11494408v1
Case 18-66766-jwc        Doc 146      Filed 05/31/19 Entered 05/31/19 11:04:50            Desc Main
                                      Document     Page 4 of 6


             guaranty to Simon within fourteen days of the closing of this sale; and

        (d) Shakuntala Patel shall execute and deliver a one-year personal guaranty to Simon

             within fourteen days of the closing of this sale. It is further

        ORDRED that Trustee is authorized to make certain distributions as needed in order to

facilitate the transfer of the Debtor’s operations to the Buyer effective June 1, 2019, including, but

not limited to, the payment of funds from credit and debit card transactions completed after May

31, 2019 that will be deposited into the Debtor’s merchant account; and payment of Debtor’s

employees for work completed through the May 31, 2019 payroll period. It is further

        ORDERED that Fed.R.Bankr.P. 6004(h) shall not apply to this Order, which shall be

effective immediately so that the Trustee may proceed instanter with the sale, at which time the

gross sales proceeds shall be paid to the Trustee pursuant to this Order. It is further

        ORDERED that the Buyer is a good faith purchaser and is entitled to the benefits and

protections afforded by 11 U.S.C. § 363(m).

                                      [END OF DOCUMENT]

Signatures on following page




11494408v1
Case 18-66766-jwc      Doc 146     Filed 05/31/19 Entered 05/31/19 11:04:50      Desc Main
                                   Document     Page 5 of 6




 Prepared and presented by:                    Consented to by:

 JASON L. PETTIE, P.C.                         GOLDER LAW, LLC

 By: /s/ Jason L. Pettie                       /s/ Lynn L. Carroll___________*
    Jason L. Pettie,                           Lynn L. Carroll, Attorney for Ameris Bank
     Special Counsel for Trustee               Georgia Bar No. 460365
    State Bar No. 574783                       101 Village Parkway
 P.O. Box 17936                                Building 1, Suite 400
 Atlanta, Georgia 30316                        Marietta, Georgia 30067
 Telephone: (404) 638-5984                     (404) 252-3000
 Email: trustee@jasonpettie.com                lcarroll@golderlawfirm.com
                                               *signed by Jason L. Pettie, with express
                                               permission given 5/31/2019
 Consented to by:                              Consented to by:

 HALL BOOTH SMITH, P.C.                        HUSCH BLACKWELL, LLP

  /s/ Nicholas J. Garcia*                      /s/ Caleb T. Holzaepfel              *
 Nicholas J. Garcia                            Caleb T. Holzaepfel, admitted pro hac vice
 Georgia Bar No. 863498                        Adam S. Buddenbohn, admitted pro hac vice
 Hall Booth Smith, P.C.                        736 Georgia Ave, Suite 300
 1301 1st Avenue, Suite 100                    Chattanooga, TN 37402
 Columbus, GA 31901                            (423) 755-2654
 706-243-6254                                  caleb.holzaepfel@huschblackwell.com
 ngarcia@hallboothsmith.com                    adam.buddenbohn@huschblackwell.com
 Attorney for Simon Property Group, L.P.       Attorneys for CBL & Associates Management,
                                               Inc.
 *signed by Jason L. Pettie, with express      *signed by Jason L. Pettie with express
 permission given 5/30/2019                    permission given 5/30/2019




11494408v1
Case 18-66766-jwc     Doc 146    Filed 05/31/19 Entered 05/31/19 11:04:50   Desc Main
                                 Document     Page 6 of 6


                                  DISTRIBUTION LIST

S. Gregory Hays, Trustee
2964 Peachtree Road, Suite 555
Atlanta, Georgia 30305

Jason L. Pettie
P.O. Box 17936
Atlanta, GA 30316

Lynn L. Carroll
Golder Law LLC
101 Village Parkway
Building 1, Suite 400
Marietta, Georgia 30067

Simon Property Group, LP
c/o Hall Booth Smith, PC
attn: Nicholas J. Garcia
1301 1st Ave, Suite 100
Columbus, GA 31901

CBL & Associates Mngmt, Inc.
c/o Husch Blackwell LLP
attn: Caleb T. Holzaepfel
736 Georgia Ave, Suite 300
Chattanooga, TN 37402

Thomas Dworschak
Office of the US Trustee
Suite 362
75 Spring Street, SW
Atlanta, GA 30303




11494408v1
